Citation Nr: 0609107	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the pubic symphysis, 
evaluated at a noncompensable level prior to January 3, 2002, 
and 10 percent thereafter.  

2.  Entitlement to a compensable evaluation for the service-
connected residuals of a contusion to the right kidney.  

3.  Entitlement to service connection for claimed residuals 
of a head injury.  

4.  Entitlement to service connection for claimed scars and 
burr holes of the head.  

5.  Entitlement to service connection for a claimed left 
shoulder disorder.  

6.  Entitlement to service connection for a claimed neck 
disorder.  

7.  Entitlement to service connection for claimed weakness of 
the legs.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the RO.  

In July 2004, the veteran testified at a hearing with an 
acting Veterans Law Judge who is no longer employed by the 
Board.  The Board thus contacted the veteran in February 2006 
and informed him of his right to an additional hearing.  
However, in the same month, the veteran replied that he did 
not want an additional hearing.  

The Board notes that the veteran's service connection claims 
have been adjudicated by the RO as claims to reopen on the 
basis of new and material evidence.  

However, a review of the claims file shows that a June 1964 
rating decision denying service connection for "residuals of 
auto accident" contained no discussion of specific disorders 
and should not be considered as a prior final denial of 
service connection as to the claimed disorders.  

The Board is thus satisfied that the veteran's claims are de 
novo claims and will be treated as such.  See generally Best 
v. Brown, 10 Vet. App. 322 (1997) (a prior rating decision is 
final only when there is adequate notification of the denial 
of service connection for a diagnosed disorder).  

All of the service connection claims are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  



FINDINGS OF FACT

1.  For the entire period initiated by the veteran's March 3, 
2000 application, his service-connected residuals of a 
fracture of the pubic symphysis have been productive of 
pelvic pain, with only very minimal limitation of hip motion 
and no evidence of ankylosis of any affected part.  

2.  The service-connected residuals of a contusion of the 
right kidney is minimally symptomatic, with possible 
stricture and complaints of intermittent bouts of incomplete 
emptying, nocturia and frequency.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
evaluation for the service-connected residuals of a fracture 
of the pubic symphysis have been met for the period beginning 
on March 3, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5003 and 5015 
(2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of a 
fracture of the pubic symphysis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003 and 5015 (2005).  

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected residuals of a contusion 
of the right kidney have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.115a, 4.115b including Diagnostic Code 
7517 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disorders.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a February 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued prior to the enactment of VCAA.  
Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

As described in further detail hereinbelow, the Board has 
awarded a 10 percent evaluation for the veteran's fracture of 
the pubic symphysis for the period prior to January 3, 2002.  
In a March 2002 rating decision, the veteran was provided 
with a discussion of why the prior increase to 10 percent was 
effectuated only as of January 3, 2002 at that time.  

This discussion was reiterated in a March 2002 Statement of 
the Case.  Given the description provided by the RO, there 
appears to be no notice defect with respect to the rating and 
effective date elements in effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  


III.  Residuals of a fracture of the pubic symphysis

In a July 1965 rating decision, the RO granted service 
connection for separation of the pubis symphysis on the basis 
of an automobile accident in June 1963 resulting in this 
disability.  A no percent evaluation was assigned as of May 
1964.  

A February 2000 statement from Jeffrey C. Wilkins, M.D., 
reflects that the veteran complained of a significant amount 
of groin pain.  The X-ray studies revealed fusion of the 
pubic symphysis.  The impression was that of chronic 
sacroiliac pain, secondary to pubic symphysis fusion.  

The veteran underwent a VA orthopedic examination in January 
2002, during which he reported pain in his groin and left low 
back when he would turn his hips and with walking.  The 
examiner noted that the veteran had no limp.  

Upon examination, the range of motion studies of the left hip 
revealed flexion to 90 degrees; abduction to 40 degrees, with 
pain expressed at the extreme range of motion; adduction to 
15 degrees; external ration to 60 degrees, with pain 
expressed at the extreme range of motion; and internal 
rotation to 30 degrees.  

The range of motion studies of the right hip revealed flexion 
to 90 degrees; abduction to 35 degrees, with pain at the 
extreme of motion; adduction to 20 degrees; external rotation 
to 55 degrees, with pain at the extreme of motion; and 
internal rotation to 25 degrees.  

The X-ray studies of the pelvis from January 2002 revealed 
bony fusion of the symphysis pubis, and the examiner rendered 
an impression of a separation of the symphysis pubis in 1963, 
with trauma to the urinary bladder and kidney and current 
pelvic pain.  

The veteran underwent a further VA examination in July 2005, 
during which he reported both anterior and low back pain.  

The examiner conducted range of motion testing of the low 
back, which revealed 90 degrees of flexion, 15 degrees of 
extension, 20 degrees of bilateral lateral bending, and 30 
degrees of bilateral rotation.  All motions were accompanied 
by low back pain at the extremes.  

The veteran also had anterior pain in each direction of 
rotation.  The X-ray studies of the pelvis revealed fusion of 
the symphysis pubis but were otherwise unremarkable.  The 
impression was that of an old fracture of symphysis pubis, 
with recurrent mild to moderate pain.  

The RO has evaluated the veteran's fracture of the pubic 
symphysis under 38 C.F.R. § 4.71a, Diagnostic Code 5015.  
Under this section, benign new growths of bones are to be 
evaluated as limitation of motion of affected parts as 
degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

A 20 percent evaluation is assigned in cases of x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

As a preliminary matter, the Board notes that the RO has 
effectuated the current 10 percent evaluation only as of 
January 3, 2002.  However, the veteran's primary symptom of 
his residuals of a fracture of the pubic symphysis has been 
pain, and such pain was clearly noted in the February 2000 
statement from Dr. Wilkins.  

The Board thus finds that the 10 percent evaluation should be 
effectuated as of March 3, 2000, the date of receipt of his 
current claim.  See 38 C.F.R. § 3.400(o); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  

Accordingly, the 10 percent evaluation is now effectuated for 
the entire pendency of the current appeal, and the question 
becomes whether an even higher evaluation is warranted.  

As to Diagnostic Code 5003, the Board finds no basis for a 
higher evaluation under this section.  The criteria require 
occasional incapacitating exacerbations, and such 
exacerbations have not been shown in this case.  

The Board has further considered whether the criteria for 
evaluating hip disorders allow for higher, separate 
evaluations.  There is no evidence, however, showing that 
either hip is productive of a level of impairment as would 
warrant a rating higher than 10 percent.  

Specifically, there is no evidence of ankylosis (Diagnostic 
Code 5250); extension limited to five degrees (Diagnostic 
Code 5251); flexion limited to 45 degrees (Diagnostic Code 
5252); limitation of abduction without the ability to cross 
legs, or limitation of rotation so as to be unable to toe-out 
more than 15 degrees (Diagnostic Code 5253); flail joint 
(Diagnostic Code 5254); or malunion of the femur, with slight 
knee or hip disability (Diagnostic Code 5255).  Rather, the 
veteran's symptoms are limited to pelvic pain, with very 
minimal limitation of hip motion.  

Overall, the evidence supports a 10 percent evaluation for 
the veteran's fracture of the pubic symphysis.  This 
determination represents a grant for the period from March 3, 
2000 until January 3, 2002 and a denial for the period 
beginning on January 3, 2002.  See 38 C.F.R. § 4.7.  


IV.  Residuals of a contusion to the right kidney

In a July 1965 rating decision, the RO granted service 
connection for a contusion of the right kidney on the basis 
of an automobile accident in June 1963 resulting in this 
disability.  

A 10 percent evaluation was assigned as of May 1964.  The RO 
reduced this evaluation to no percent, effective in October 
1970, in a July 1970 rating decision on the basis of 
laboratory studies from June 1970 that were negative for 
abnormalities.  

In the present case, the veteran's September 2000 
genitourinary examination revealed no residuals from the 
contusion of the right kidney, as confirmed by an intravenous 
pyelogram.  

The veteran underwent a VA genitourinary examination in July 
2005, during which he reported that "he ha[d] had no kidney 
problems that he [knew] of" since his motor vehicle 
accident.  His symptoms were noted to include incomplete 
emptying, nocturia, and frequency.  However, the veteran 
denied catheter use or other urologic procedures since his 
accident or incontinence, stones or recurrent urinary tract 
infections.  

The examiner rendered an assessment of a history of a renal 
contusion but noted that, following a renal contusion, there 
were usually no significant sequelae as long as the patient's 
renal function was normal.  

The examiner noted that the veteran did not have any 
significant sequelae indicated in his history.  In any event, 
the examiner noted that the veteran "ha[d] urinary symptoms 
that, [he thought], [were] more likely than not secondary to 
[benign prostatitic hypertrophy]."  The other possibility 
would be a urethral stricture from his previous pelvic 
fracture.  

The RO has evaluated the veteran's right kidney disorder by 
analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7517.  See 
38 C.F.R. §§ 4.20, 4.27.  Under this section, an injury of 
the bladder is to be rated as voiding dysfunction.  

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated as 
either urine leakage, frequency, or obstructed voiding.  

In cases of urine leakage, a 20 percent minimum evaluation is 
assigned in cases requiring the wearing of absorbent 
materials which must be changed less than two times per day.  

A 10 percent evaluation may be assigned in cases where 
urinary frequency is at issue, with a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  

In terms of obstructed voiding, a no percent evaluation is 
assigned for obstructive symptomatology with or without 
stricture disease requiring dilation one to two times per 
year.  

A 10 percent evaluation contemplates marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of post void 
residuals greater than 150 cc, uroflowmetry with markedly 
diminished peak flow (less than 10 cc/sec), recurrent urinary 
tract infections secondary to obstruction, and stricture 
disease requiring periodic dilatation every two to three 
months.  

In this case, while there is some question as to the 
causation of the veteran's reported urinary symptoms, it is 
clear from the examination findings and his recorded 
complaints that there is no evidence of any of the type of 
symptoms that, under 38 C.F.R. § 4.115a, would warrant a 
compensable evaluation.  

The Board observes that the veteran has been noted to have a 
possible urethral stricture.  However, in cases of obstructed 
voiding, a no percent evaluation is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.  Indeed, no dilation has 
been necessitated in this case; the veteran has denied any 
recent urologic procedures.  

Overall, there is no basis for a compensable evaluation for 
the veteran's residuals of a contusion of the right kidney.  
Accordingly, this claim must be denied.  See 38 C.F.R. 
§§ 4.7, 4.31.  



ORDER

A 10 percent evaluation evaluation for the service-connected 
residuals of a fracture of the pubic symphysis is granted for 
the period beginning on March 3, 2000, subject to the 
regulations governing the payment of VA monetary benefits.  

An evaluation in excess of 10 percent for the service-
connected residuals of a fracture of the pubic symphysis is 
denied.  

A compensable evaluation for the service-connected residuals 
of a contusion to the right kidney is denied.  



REMAND

During service, the veteran was injured in two automobile 
accidents.  

The first accident, in June 1963, resulted in a laceration of 
the urinary bladder, separation of the symphysis pubis, and 
"[m]ultiple bruises and abrasions."  A medical report from 
this date also indicates that the veteran "was apparently 
thrown from the car that went out of control."  This 
accident was determined to have occurred in the line of duty.  

The second accident took place in August 1963.  Following 
this accident, the veteran was treated for a subdural 
subacute hematoma, a fracture of multiple ribs, a 
hemopneumothorax, a chip of the anterior body of C3, and 
traumatic nonpsychotic encephalopathy.  

The service department found that these injuries were not 
sustained in the line of duty, as the veteran had been absent 
without official leave (AWOL) during that time.  

This service department determination was confirmed in a June 
1964 Administrative Decision, which held that the injuries 
sustained in the August 1963 automobile accident were not 
incurred in the line of duty and could not be considered in 
determining benefits to which the veteran may be entitled.  

Subsequent to service, the veteran has been treated for 
residuals of a head injury, scars and burr holes of the head, 
a left shoulder disorder, a neck disorder, and weakness of 
the legs.  

A review of post-service treatment records reflects that both 
of the veteran's automobile accidents during service may have 
had a causal role in the development of these disorders.  

A September 2001 statement from Edward R. McCarthy, D.O., 
indicates that the veteran has had radicular pain of the 
lumbar spine and neck "since two back to back MVA's in 
1963."  

A May 2004 private treatment record indicates blunt head 
trauma in 1963 but does not specify the exact date of such 
trauma.  

The Board is aware that most of the veteran's orthopedic 
complaints arose following his August 1963 accident, which 
may not be considered for service connection purposes because 
of the service department finding that the accident did not 
occur within the line of duty.  

Given Dr. McCarthy's opinion and the notation of unspecified 
multiple bruises and abrasions following the June 1963 
accident, however, the Board finds that a VA examination is 
"necessary" under 38 U.S.C.A. § 5103A(d) to ascertain which 
current disorders may be attributable to the June 1963 
accident, as opposed to the August 1963 accident.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
advised that a disability evaluation and 
an effective date for the award of 
benefits will be assigned if service 
connection is granted for any of the 
claimed disorders.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 
(March 3, 2006).  

2.  The veteran should then be afforded a 
VA examination, with an appropriate 
examiner who has reviewed the entire 
claims file.  In reviewing the claims 
file, the examiner is requested to direct 
particular attention to the June and 
August 1963 reports of treatment 
following the veteran's automobile 
accidents, as well as the June 1964 
administrative decision determining that 
the August 1963 accident did not occur in 
the line of duty.  

Based on the examination findings and the 
claims file review, the examiner should 
address the veteran's residuals of a head 
injury, scars and burr holes of the head, 
a left shoulder disorder, a neck 
disorder, and weakness of the legs.  For 
each disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is causally related to the June 
1963 motor vehicle accident or to any 
other incident of service other than the 
August 1963 accident.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  

3.  Then, the claims for service 
connection for residuals of a head 
injury, scars and burr holes of the head, 
a left shoulder disorder, a neck 
disorder, and weakness of the legs must 
be readjudicated.  If the determination 
of any of these claims remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


